In denying the petition for a reargument, we take occasion to say that the refusal to grant the application for a writ of certiorari does not stand in the way of an application to the district court for an order vacating and setting aside the order granting a new trial, for it would be the duty of that court to grant such an application if it be a fact that the motion for a new trial was heard more than 30 days after the coming in of the verdict, without an extension of the time by written stipulation of the parties or by the court for cause. The power of the court to vacate its orders cannot be questioned, Weiser v. City of St. Paul, 86 Minn. 26, 90 N.W. 8; County of Itasca v. Ralph, 144 Minn. 446, 175 N.W. 899, and if the records of the court are incorrect there should be an amendment thereof to conform to the facts.
Petition denied *Page 53